
	
		I
		111th CONGRESS
		2d Session
		H. R. 5061
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Speier (for
			 herself, Ms. Eshoo,
			 Mr. Garamendi,
			 Mr. Honda,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mr. Stark,
			 Ms. Woolsey,
			 Mr. McNerney,
			 Mr. George Miller of California, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide assistance for programs and activities to protect the water quality of
		  the San Francisco Bay, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Francisco Bay Improvement Act of
			 2010.
		2.San Francisco
			 BayTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.San Francisco
				Bay
					(a)DefinitionsIn
				this section, the following definitions apply:
						(1)CommitteeThe
				term Committee means the San Francisco Bay Program Advisory
				Committee established under subsection (d).
						(2)Comprehensive
				planThe term comprehensive plan means the
				comprehensive conservation and management plan for the San Francisco Bay
				established under section 320, including any amendments thereto.
						(3)DirectorThe
				term Director means the Director of the Office, except with
				respect to subsections (d)(2) and (e).
						(4)OfficeThe
				term Office means the San Francisco Bay Program Office
				established under subsection (b).
						(5)Regional
				monitoring programThe term Regional Monitoring
				Program means the program of the San Francisco Estuary Institute
				established in 1993 by the San Francisco Bay Regional Water Quality Control
				Board to monitor contamination in the San Francisco Bay and to provide data to
				water quality regulators for effective management of such Bay.
						(6)San Francisco
				BayThe term San Francisco Bay means the areas
				comprising the San Francisco Bay as determined by the Director.
						(7)San Francisco
				Estuary PartnershipThe term San Francisco Estuary
				Partnership means the agency established in 1987 under section 320 to
				develop and implement a comprehensive conservation and management plan to
				restore and maintain the chemical, physical, and biological integrity of the
				San Francisco Bay.
						(b)Program
				Office
						(1)EstablishmentThe
				Administrator shall establish in the Environmental Protection Agency a San
				Francisco Bay Program Office. The Office shall be located at the headquarters
				of region 9 of the Environmental Protection Agency.
						(2)Appointment of
				directorThe Administrator shall appoint a Director of the
				Office, who, by reason of management experience and technical expertise
				relating to the San Francisco Bay, shall be highly qualified to support the
				development and implementation of projects, programs, and studies necessary to
				implement the comprehensive plan.
						(3)Delegation of
				authority; staffingThe Administrator shall delegate to the
				Director such authority and provide such staff as may be necessary to carry out
				this section.
						(c)Duties
						(1)In
				generalIn carrying out this section, the Administrator, acting
				through the Director, shall—
							(A)assist and support
				the implementation of the comprehensive plan;
							(B)provide funding
				and make grants for implementation of the comprehensive plan and projects,
				programs, and studies consistent with the priorities of the comprehensive
				plan;
							(C)promote innovative
				methodologies and technologies that are cost-effective and consistent with the
				identified goals and objectives of the comprehensive plan and Environmental
				Protection Agency permitting processes;
							(D)coordinate the
				major functions of the Federal Government related to the implementation of the
				comprehensive plan, including projects, programs, and studies with respect
				to—
								(i)water quality
				improvement;
								(ii)wetland,
				riverine, and estuary restoration and protection;
								(iii)nearshore and
				endangered species recovery; and
								(iv)adaptation to
				climate change;
								(E)coordinate
				research and planning projects authorized under this section with the San
				Francisco Estuary Partnership, Federal departments and agencies, State
				agencies, local governments, federally recognized Indian tribes, universities,
				and other public or nonprofit private organizations to advance implementation
				of the comprehensive plan;
							(F)track progress
				with respect to meeting the identified goals and objectives of the
				comprehensive plan by—
								(i)implementing and
				supporting a project, program, and study monitoring system consistent with the
				systems used by the San Francisco Estuary Partnership; and
								(ii)coordinating,
				managing, and reporting environmental data relating to San Francisco Bay in a
				manner consistent with methodologies utilized by the Regional Monitoring
				Program, including, to the extent practicable, making such data and reports on
				such data available to the public, including on the Internet, in a timely
				fashion; and
								(G)collect and make
				available to the public, including on the Internet, publications and other
				forms of information relating to the environmental quality of the San Francisco
				Bay.
							(2)Implementation
				methodsThe Administrator, acting through the Director, may enter
				into interagency agreements, make intergovernmental personnel appointments,
				provide funding, and make grants in carrying out the duties under this
				subsection.
						(d)San Francisco
				Bay Program Advisory Committee
						(1)In
				generalThe Administrator shall establish a San Francisco Bay
				Program Advisory Committee to provide advice to the Administrator on the
				implementation of the identified goals and objectives of the comprehensive
				plan.
						(2)CompositionThe
				Committee shall consist of the Director and Steering Committee of the San
				Francisco Estuary Partnership, and representatives of appropriate Federal and
				State departments and agencies that may affect or implement projects or
				programs identified in the comprehensive plan. Participation on the Committee
				shall be voluntary for any individual that is not an employee of the Federal
				Government.
						(3)ChairpersonThe Director shall serve as the chairperson
				of the Committee.
						(4)MeetingsThe
				Committee shall meet at least twice per year—
							(A)to assess the
				progress of the Office in meeting the identified goals and objectives of the
				comprehensive plan;
							(B)to identify
				improvements necessary for meeting the identified goals and objectives of the
				comprehensive plan; and
							(C)to assess Federal
				department and agency budget needs with respect to implementing the
				comprehensive plan.
							(5)Compensation of
				membersA member of the Committee shall serve without
				compensation.
						(6)Travel
				expensesSubject to the availability of appropriations, the
				Administrator shall reimburse a member of the Committee for travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of a Federal agency under subchapter I of chapter 57 of title 5, United States
				Code, while away from home or the regular place of business of the member in
				performance of services for the Committee.
						(e)ReportNot
				later than one year after the date of enactment of this section, and biennially
				thereafter, the Administrator, in consultation with the Director of the San
				Francisco Estuary Partnership, shall submit to Congress a report that—
						(1)summarizes
				progress with respect to implementing the comprehensive plan and achieving the
				identified goals and objectives described in the comprehensive plan;
						(2)summarizes any
				modifications to the comprehensive plan made in the 2-year period preceding
				such report;
						(3)includes specific
				recommendations for implementation of the comprehensive plan; and
						(4)summarizes the
				roles and progress of each Federal department or agency that has jurisdiction
				in the San Francisco Bay with respect to meeting the identified goals and
				objectives of the comprehensive plan.
						(f)Implementation
				of Comprehensive Plan
						(1)In
				generalThe Administrator, acting through the Director and in
				consultation with the San Francisco Estuary Partnership, shall carry out
				projects, programs, and studies to implement the comprehensive plan.
						(2)Priority
				projects, programs, and studiesIn carrying out paragraph (1),
				the Administrator shall give priority to projects, programs, and studies that
				are identified as priorities by the San Francisco Estuary Partnership in the
				comprehensive plan.
						(3)Grants
							(A)In
				generalThe Administrator, acting through the Director, is
				authorized to make grants for projects, programs, and studies to implement the
				comprehensive plan.
							(B)AllocationsIn
				making grants under this paragraph, the Administrator shall use—
								(i)2.5 percent of the
				funds appropriated for making grants under this paragraph for a fiscal year to
				make a comprehensive grant to the San Francisco Estuary Partnership to manage
				implementation of the comprehensive plan; and
								(ii)97.5 percent of funds appropriated for
				making grants under this paragraph for a fiscal year to make grants to State
				and regional water pollution control agencies and entities, including the San
				Francisco Estuary Partnership, federally recognized Indian tribes, State
				coastal zone management agencies, local governments, and public or nonprofit
				private agencies, institutions, or organizations to implement projects,
				programs, and studies that advance implementation of the comprehensive
				plan.
								(C)Grant
				eligibilityAn entity shall be eligible for grants under this
				paragraph only if grant funds shall be used for projects, programs, and studies
				that are pursuant to the comprehensive plan.
							(4)Federal
				share
							(A)Management
				grantsThe Federal share of the cost of management activities
				carried out using funds from a grant under paragraph (3)(B)(i) shall not exceed
				75 percent.
							(B)Project,
				program, and study grantsThe Federal share of the cost of a
				project, program, or study carried out using funds from a grant under paragraph
				(3)(B)(ii) shall not exceed 50 percent.
							(g)Annual budget
				planThe President, as part of the annual budget submission of
				the President under section 1105 of title 31, United States Code, shall submit
				information regarding each Federal department and agency involved in San
				Francisco Bay protection and restoration, including—
						(1)a report that
				displays for each Federal agency—
							(A)the amounts
				obligated in the preceding fiscal year for protection and restoration projects,
				programs, and studies relating to the San Francisco Bay; and
							(B)the proposed
				budget for protection and restoration projects, programs, and studies relating
				to the San Francisco Bay; and
							(2)a description and
				assessment of the Federal role in the implementation of the comprehensive plan
				and the specific role of each Federal department and agency involved in San
				Francisco Bay protection and restoration, including specific projects,
				programs, and studies conducted or planned to achieve the identified goals and
				objectives of the comprehensive plan.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $100,000,000 for each of fiscal years
				2011 through 2021. Such sums shall remain available until
				expended.
					.
		
